888 F.2d 1385Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Marvin CARSON, Plaintiff-Appellant,v.R.M. JARVIS, Mr. Merritt, Mr. Livengood, Sylvia Mathews,Defendants-Appellees.
No. 89-6674.
United States Court of Appeals, Fourth Circuit.
Submitted July 31, 1989.Decided Oct. 11, 1989.

Marvin Carson, appellant pro se.
Lucien Capone, III, Office of the Attorney General of North Carolina, for appellees.
Before WIDENER, SPROUSE, and WILKINSON, Circuit Judges.
PER CURIAM:


1
Marvin Carson appeals the district court's denial of his motion for appointment of counsel in his 42 U.S.C. Sec. 1983 action.  We dismiss the appeal for lack of jurisdiction.


2
Under 28 U.S.C. Sec. 1291 this Court has jurisdiction over appeals from final orders.  A final order is one which disposes of all issues in dispute as to all parties.  It "ends the litigation on the merits and leaves nothing for the court to do but execute the judgment."    Catlin v. United States, 324 U.S. 229, 233 (1945).


3
An order denying a pro se litigant's motion for appointment of counsel is not a final order.    Miller v. Simmons, 814 F.2d 962 (4th Cir.), cert. denied, 56 U.S.L.W. 3267 (U.S. Oct. 13, 1987) (No. 86-6884).  Therefore, it is not appealable under 28 U.S.C. Sec. 1291.  The district court has not directed entry of final judgment as to particular claims or parties under Fed.R.Civ.P. 54(b), nor is the order appealable under the provisions of 28 U.S.C. Sec. 1292.  Finally, the order is not appealable as a collateral order under Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949).


4
Finding no basis for appellate jurisdiction, we dismiss the appeal as interlocutory.  We deny the motion for appointment of counsel on appeal and dispense with oral argument because the dispositive issues have been decided authoritatively.


5
DISMISSED.